Order and judgment (one paper), Supreme Court, New York County (Milton Williams, J.), entered November 12, 1993, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s application for accidental disability retirement benefits, denied the application and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that petitioner’s conflicting *595medical evidence notwithstanding, respondents’ determination that petitioner is not disabled was based on competent and sufficient medical evidence and was not otherwise arbitrary and capricious. It was for the Medical Board to resolve the conflict in medical opinion as to the existence of disability (see, Matter of Cassidy v Ward, 169 AD2d 482), and the Board of Trustees was bound by the Medical Board’s determination in that regard (Matter of Canfora v Board of Trustees, 60 NY2d 347, 351). Concur—Sullivan, J. P., Ellerin, Rubin and Nardelli, JJ.